*764In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated January 30, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law by establishing that its employees were not on the premises at the time that the plaintiff was injured (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). In opposition, the plaintiff failed to submit evidence in admissible form to rebut this prima facie showing (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). The plaintiffs contention that she needed to conduct further discovery was insufficient to defeat the defendant’s motion. The plaintiffs mere expressions of hope that discovery would reveal something helpful to her case provided no basis for denying the defendant’s motion (see Berrios v Kobal, 262 AD2d 514 [1999]; Weeden v First Natl. Bank of Long Is., 227 AD2d 398 [1996]; Mazzaferro v Barterama Corp., 218 AD2d 643 [1995]; Bryan v City of New York, 206 AD2d 448 [1994]; see also Cruz v Otis El. Co., 238 AD2d 540 [1997]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.